DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on October 27, 2022 have been reviewed and considered.  Claims 1-4 and 6-8 are pending in which claims 1-4 and 6-7 have been amended; claims 5 and 9-10 stand cancelled.

Response to Arguments
Applicant's arguments filed on October 27, 2022 have been fully considered but they are not persuasive. 
	Applicant’s First Argument:  Specifically, the combination of references fails to disclose a glove that comprises exactly one gripping aid with a nubby surface. Thus, the combination of references also fails to disclose such a glove that also has nubby surfaces on the finger spaces such that when the gripping aid of a first glove is seized by a hand wearing a second glove, the nubby surfaces at the ends of the finger spaces of the second glove interlock with the nubby surface of the gripping aid of the first glove.
	Examiner’s Response:  The examiner disagrees.  Please note that primary reference, Pimentel de Oliveira et al., was modified by secondary reference, Flick, to teach this exact limitation.  Please note that Flick specifically teaches of providing exactly one gripping aid (via 70) with a nubby surface (via 74 & 76) at a cuff region of a glove, see Figures 8-9.  Therefore, with the device as modified (with the previous disclosed limitations from “Pimental”), wherein when the gripping aid is seized by a hand wearing a glove, “the nubby surfaces at the ends of the finger spaces” (as disclosed by Pimental) interact with the nubby surface of the gripping aid” (as taught by Flick) via the duplicate glove.  Please reference the rejection below in regards to claim 1.  It should also be noted that the limitation of “wherein when the gripping aid is seized by a hand wearing a glove” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

	Applicant’s Second Argument:  Also, in contrast to the gloves of Pimentel de Oliveira et al., Flick and Ortolivo which may cause a frictional engagement, the surface phenomena of the presently claimed gloves cause a mechanical interlocking (engagement) of the nubby surfaces which provides superior gripping and contamination-free removal of the gloves compared to gloves of the prior art. For an illustration of the nubby surfaces and how they interlock, see the 1.132 Declaration filed herewith executed by Dr Andrew Kells, Vice President of Innovation & Intellectual Property at YTY Group (the Assignee of the present application). The illustrations in Appendix B clearly show the mechanical interlocking, i.e., peaks fitting into troughs and interlocking.
	As explained in the 1.132 Declaration, in the claimed gloves, the gripping aid and finger tip surfaces were by design made “nubby” to have a higher surface roughness to aid gripping and removal. Within Appendix C images are provided that show the actual claimed glove’s surface magnified 20 times at the finger tip and gripping aid for illustration of the nubby surface.
	Examiner’s Response:  The examiner disagrees.  Please note that the applicant does not specifically claim this “mechanical interlocking” engagement feature and just merely recites that “nubby surface(s)” are capable of interlocking together via the gripping aid and the at least two finger spaces.  Furthermore, applicant does not claim the specifics of each nubby surfaces (i.e. pattern or texture) and/or provide a specific definition in the specification for what is considered a “nubby surface”.  
	The illustrations in Appendix B of the 1.132 Declaration filed by Dr Andrew Kells also are not a part of the original disclosure and show features not presented by applicant’s original disclosure.
	It is noted that the device as presented by Pimentel de Oliveira et al., Flick and Ortolivo can indeed provide an interlocked relationship based on the glove body (via 300 of Pimental) which has a nubby surface (via 302, 304, 306) at least at two of the finger spaces (206, 210, 212, 204, 202) at their respective ends (see Figure 3 of  Pimental (disclosed as raised surfaces of half circles, round dots, and/or rectangular rails) to be received in the nubby surface of the gripping aid as modified and taught by Flick via it’s exactly one gripping aid (70, see Figures 8-9), the gripping aid at least partially has a nubby surface (see Figures 8-9, see areas of 74 & 76, i.e. “lumpy”).  It is noted by Dictionary.com that “nubby” is defined as, 1) “having nubs; knobby or lumpy”. 

	Applicant’s Third Argument: Dr. Kells also asserts that the combination of references fails to disclose a glove that comprises exactly one gripping aid with a nubby surface. The glove of Pimentel de Oliveira et al. lacks exactly one gripping aid with a nubby surface. What Pimentel discloses is a glove having a plurality of raised features for enhancing grip properties (what the Examiner refers to as “gripping aids’) arranged on the entire surface of the glove. In contrast, what is defined as a “gripping aid” according to the present invention, is a single attachment to the glove having a length in the range of 0.8 - 2.2 cm that can be grasped to pull the glove off the hand of the wearer. Applicant asserts that the glove of Pimentel de Oliveira et al. does not have such a gripping aid (let alone exactly one).
	The gloves of Flick also lack exactly one gripping aid with a nubby surface. What Flick discloses are gloves having gripping aids in the same position on the cuff as the gloves of the present invention but which do not have a nubby surface on the gripping aid or at the fingertips. Applicant respectfully maintains that the gripping aids of Flick have smooth surfaces, in stark contrast to a nubby surface. 
	Examiner’s Response:  The examiner disagrees.  “Pimental” does not teach that its glove has nubby surfaces arranged on the entire surface of the glove.  Further again, please note that primary reference, Pimentel de Oliveira et al., was modified by secondary reference, Flick, to teach this exact limitation.  Flick specifically teaches of providing exactly one gripping aid (via 70) with a nubby surface (via 74 & 76) at a cuff region of a glove, see Figures 8-9. 

	Applicant’s Fourth Argument:  The Examiner has likened the raised features of Pimentel de Oliveira et al. and Ortolivo and the ‘gripping aid’ of Flick to the presently claimed exactly one gripping aid. Applicant respectfully disagrees, and submits that the presently claimed exactly one gripping aid with a nubby surface and finger spaces with nubby surfaces are superior to the multiple raised features of Pimentel de Oliveira et al. and Ortolivo and the ‘gripping aid’ of Flick because, as explained in the 1.132 Declaration, the gripping aid surface was by design made “nubby” and thus has a higher surface roughness.
	Examiner’s Response:  Again, please note that applicant does not claim the specifics of each nubby surfaces (i.e. pattern or texture) and/or provide a specific definition in the original specification for what is considered a “nubby surface” or what is considered an exact structure for a “higher surface roughness”.  It is noted by Dictionary.com that “nubby” is defined as, 1) “having nubs; knobby or lumpy”. Flick via it’s exactly one gripping aid (70, see Figures 8-9) has at least partially has a nubby surface (see Figures 8-9, see areas of 74 & 76, i.e. “lumpy”). Pimental’s nubby surface (via 302, 304, 306) are also considered to be “nubs; knobby or lumpy” in structure as described in [0040].

	Applicant’s Fifth Argument: Applicant submits that the Examiner’s suggested combination of Pimentel de Oliveira et al., Flick and Ortolivo could not render the claims prima facie obvious at least because there would have been no motivation to combine and modify the teachings of the references in such a way that would result in the presently claimed gloves.	
	Examiner’s Response:  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, please note that all references are related to each other by providing better aid of gripping via their various gripping structures, respectively.   Note that Pimental de Oliveira et al. and Flick disclose/teach the crux of the claims and are related to each other as having a use for in the medical field (note via Pimental de Oliveira et al: glove can be used as examination, surgical, and the likes gloves (see Pimental de Oliveira et al., [0005], [0016], & [0040]) and further that Flick provides a glove to be used when performing conventional health care procedures (Flick: Col. 3, lines 18-21) and is related to the background arts as mentioned for health care providers in (Flick: Col. 5, lines 1-6)).  Further, Ortolivo was only used to teach a certain length in cm of the gripping aid measured from its attachment to the cuff to its opposing end; it is noted the Flick already teaches wherein the gripping aid is a lobe in cm as shown in Figures 8-9.

Affidavit-Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed October 27, 2022 is insufficient to overcome the rejection of claims 1 and 7 based upon the rejection of Pimental de Oliveira et al., Flick, and Ortolivo as set forth in the last Office action because:  when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness as further addressed by each of the references below.

Claim Objections
Claim 1 is objected to because of the following informalities:  “on the periphery of which cuff (5) exactly one gripping aid (6) for removing the glove from the hand of a wearer is arranged” in lines 5-6 is believed to be in error for - - wherein exactly one gripping aid (6) for removing the glove from a hand of the wearer is arranged on a periphery of said cuff (5) - -.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitations of “the glove” in lines 17, 18, and 19 are believed to be in error for - - each glove- -.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitations of “the surface” in lines 17 and 19 are believed to be in error for - - a surface- -.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the inner side of the lobe” in lines 19-20 is believed to be in error for - - an inner side of the lobe- -.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the periphery of the finger spaces” in line 23 is believed to be in error for - -a periphery of the finger spaces- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cuff region" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  What area is this?  Is this the same area as the cuff?  The examiner believes the applicant meant to refer to a general region of the cuff and meant to introduce this structure positively.  Therefore, the examiner will examine the claim as if the applicant claimed the recitation as “a cuff region”.  The examiner proposes this change to the claim language as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel de Oliveira et al. (US PG Pub 2015/0143610) (hereinafter “Pimentel”) in view of Flick (USPN 5,365,608) and Ortolivo (WO 95/25428).
	Regarding Claims 1, Pimentel discloses of an examination glove or surgical glove (300, [0005], [0016], [0040]) having a glove body (via 300) which comprises five finger spaces adapted for fingers (206, 210, 212, 204, 202) of one hand of a wearer and a palm space (214) connected to each of the finger spaces (206, 210, 212, 204, 202), and having a cuff (note very bottom of glove 300 under “222”) adjoining to the palm space (214), characterized in that the glove body (300), the cuff (note very bottom of glove 300 under “222” and area of 300 @ the bottom portion row portion of 206, noted as rectangular rails) and the glove body (via 300) has a nubby surface (via 302, 304, 306) at least at two of the finger spaces (206, 210, 212, 204, 202) at their respective ends (see Figure 3) opposite the palm space (214), (Figure 3, [0005], [0016], [0040]).
	Pimental does not disclose of wherein the glove is a pair of gloves with an identical second glove, wherein on the periphery of the cuff exactly one gripping aid is arranged and is made in one piece of that of the glove body and the cuff, wherein the at least one gripping aid is made in one piece, the gripping aid at least partially has a nubby surface, wherein the gripping aid is arranged in the cuff region laterally of the wrist when the glove is worn, wherein the gripping aid is a lobe having a cavity which projects from the surface of the cuff, which, when the glove is worn on the hand, unlike the rest of the glove does not fit tight to the hand but is projecting from the surface of the glove, wherein the cavity is formed between the inner side of the lobe and adaptively the one hand of the wearer, wherein when the gripping aid is seized by a hand wearing a glove, the nubby surfaces at the ends of the finger spaces interlock with the nubby surface of the gripping aid, wherein the nubby surfaces at the ends of the finger spaces extend over 70 to 100 % of the periphery of the finger spaces, and wherein the gripping aid measured from its attachment to the cuff to its opposing end has a length in the range of 0.8 cm - 2.2 cm.
	Flick teaches of a glove (30) and wherein the glove (30) is a pair of gloves (see Figure 3), comprising a first glove and an identical second glove (via 30-see Figure 3, Col. 5, lines 31-47), wherein on the periphery of the cuff (see diagram below), exactly one gripping aid (70, see Figures 8-9) is arranged and is made in one piece of that of the glove body and the cuff, the gripping aid at least partially has a nubby surface (see Figures 8-9, see areas of 74 & 76, i.e. “lumpy”.  It is noted that applicant does not provide a specific definition for the term “nubby”. It is noted by Dictionary.com that “nubby” is defined as, 1) “having nubs; knobby or lumpy”.), wherein the gripping aid is arranged in the cuff region laterally of the wrist when the glove is worn (see Figure 8), wherein the gripping aid is a lobe having a cavity which projects from the surface of the cuff (see Figures 8-9), which, when the glove is worn on the hand, unlike the rest of the glove does not fit tight to the hand but is projecting from the surface of the glove (see Figures 8-9), wherein the cavity is formed between the inner side of the lobe and adaptively the one hand of the wearer (see Figure 8-9), and wherein when the gripping aid (70 as related to “40’, see Figure 3, note left hand) is seized by a hand wearing a glove (see Figure 3, note right hand), the surfaces at the ends of the finger spaces (of the right hand) interact with the nubby surface (see areas of 74 & 76) of the gripping aid (70 as related to “40’, see Figure 3, note left hand), (Figures 3 & 8-9, Col. 5, lines 31-47, Col. 6, lines 34-51).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Pimental wherein the glove is a pair of gloves, comprising a first glove and an identical second glove,  and a gripping aid as taught by Flick wherein on the periphery of the cuff exactly one gripping aid is arranged and is made in one piece of that of the glove body and the cuff, wherein the at least one gripping aid is made in one piece, the gripping aid at least partially has a nubby surface, wherein the gripping aid is arranged in the cuff region laterally of the wrist when the glove is worn, wherein the gripping aid is a lobe having a cavity which projects from the surface of the cuff, which, when the glove is worn on the hand, unlike the rest of the glove does not fit tight to the hand but is projecting from the surface of the glove, wherein the cavity is formed between the inner side of the lobe and adaptively the one hand of the wearer, and to provide a duplicate (other glove) so wherein when the gripping aid is seized by a hand wearing a glove, the surfaces at the ends of the finger spaces of that said glove interact with the nubby surface of the gripping aid so that the glove may be safely and hygienically removed by another hand wearing another glove, (Figure 3, Col. 3, lines 6-31, Col. 5, lines 31-47, Col. 6, lines 34-51).  
	It is noted with the device as modified, wherein when the gripping aid is seized by a hand wearing a glove, “the nubby surfaces at the ends of the finger spaces” (as disclosed by Pimental) interact with the nubby surface of the gripping aid” (as taught by Flick) via the duplicate glove.  It should also be noted that the limitation of “wherein when the gripping aid is seized by a hand wearing a glove” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	The device does not disclose wherein the nubby surfaces at the ends of the finger spaces extend over 70 to 100% of the periphery of the finger spaces.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device wherein the nubby surfaces at the ends of the finger spaces extend over 70 to 100% of the periphery of the finger spaces since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	The examiner notes that since the nubby surfaces (via 302, 304, 306) at least at two of the finger spaces (206, 210, 212, 204, 202) at their respective ends (see Figure 3) of Pimental cover the majority (Figure 3, [0040]) of the finger space ends (see Figure 3 of Pimental), that one of ordinary skill in the art would presume to have the nubby surfaces at the ends of the finger spaces extend over the range of 70 to 100% of the periphery of the finger spaces for better gripping quality and tactility for oil grip properties, dry grip properties, as well as wet grip properties (see abstract of Pimental, [0040]).  
	The device of Pimentel as modified by Flick discloses the invention as claimed above.  The device does not disclose wherein the gripping aid measured from its attachment to the cuff to its opposing end has a length in the range of 0.8 cm - 2.2 cm.
	Ortolivo teaches of a protrusion to a glove wherein from its attachment to its opposing end has a length in the range of 0.8cm-2.2cm, (page 2, lines 12-15, note that 1/8 to ½ inches is 0.3175cm to 1.27cm).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Pimental as modified by Flick wherein the gripping aid is measured from its attachment to the cuff to its opposing end has a length in the range of 0.8 cm - 2.2 cm as taught by Ortolivo to effectively take hold/be grasped by another object.

	Regarding Claims 2-4 and 6-8, the device of Pimentel as modified by Flick and Ortolivo discloses the invention as claimed above.  Further Pimentel discloses:
	(claim 2), wherein the glove body (via 300) of each glove (via 30) has a nubby surface (via 302, 304, 306) at all five finger spaces (206, 210, 212, 204, 202) at their respective ends (see Figure 3) opposite the palm space (214);
	(claim 3), wherein the nubby surface (via 302, 304, 306) has knobs or grooves (via raised half circles, round dots, and rectangular rails, [0040]);
	(claim 4), wherein each glove has a wall thickness (via 300) and wherein at its end opposite the glove body (via 300) the cuff (note very bottom of glove 300 under “222” and area of 300 @ the bottom portion row portion of 206, noted as rectangular rails) has a rolled edge as an end (note “rolled edge” perimeter edge of 222), wherein the wall thickness of the glove (via 300) in a region adjacent to the nubby surface (206, noted as rectangular rails) of the at least one gripping aid (note as modified by Flick) is increased in comparison to an adjacent region (area below of 22 without 206) without a nubby surface (206, noted as rectangular rails) and with the same distance to the rolled edge (note "rolled edge” perimeter edge of 222), [0040],
	(claim 6), wherein the nubby surface (noted as rectangular rails) at the finger spaces (206, 210, 212, 204, 202) of each glove or the nubby surface (noted as rectangular rails) at the gripping aid (206, noted as rectangular rails) of each glove has a color which is different from the rest of the glove (300), ([0029]-[0031], see Figure 3);
	(claim 7), Process for producing the pair of gloves (300) according to claim 1 using a former [0018], wherein the gripping aid (as modified by Flick) of each glove with its at least partially nubby surface (see Figure 5 of Flick) as well as the nubby surfaces (via 302, 304, 306) at the finger spaces (206, 210, 212, 204, 202) of the glove body (via 300) of each glove are co-produced in the shaping process of each glove (300), [0018]-[0028].  Please note that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985);
	(claim 8), The process according to claim 7, characterized by the steps providing a former [0018] having the geometry of a hand with an essentially cylindrical section adjoining thereto, at the periphery of which at least one elevation is arranged, wherein at the surface of the elevation patterning is arranged at least partially, and wherein at at least two fingers of the model hand patterning is arranged, too, at their respective ends opposite the palm space [0018]-[0028];
	-    dipping the former into an immersion bath of chemical or natural ingredients;
	-    drying the glove (via 300);
	-    vulcanizing the glove (via 300);
	- separating the glove (via 300) from the former [0018]-[0028].  Please note that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732